Name: Council Directive 86/652/EEC of 18 December 1986 amending Directive 76/625/EEC concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees
 Type: Directive
 Subject Matter: agricultural activity;  farming systems;  information technology and data processing
 Date Published: 1986-12-31

 Avis juridique important|31986L0652Council Directive 86/652/EEC of 18 December 1986 amending Directive 76/625/EEC concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees Official Journal L 382 , 31/12/1986 P. 0016 - 0016 Finnish special edition: Chapter 3 Volume 22 P. 0118 Swedish special edition: Chapter 3 Volume 22 P. 0118 COUNCIL DIRECTIVEof 18 December 1986amending Directive 76/625/EEC concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees(86/652/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Commission, in order to perform the task conferred upon it by the Treaty and by Community provisions governing the common organization of the market in fruit and vegetables, needs information on the production potential of plantations of species of fruit trees other than those which are already covered by surveys under Directive 76/625/EEC (3), as last amended by Directive 86/84/EEC (4), HAS ADOPTED THIS DIRECTIVE: Article 1Directive 76/625/EEC is hereby amended as follows: 1. Article 1 (1) shall be replaced by the following: '1. Member States shall carry out in 1987, and each fifth year thereafter, in the spring, surveys on plantations of fruit trees existing on their territory for the production of dessert apples and pears, except for purely non-dessertvarieties of apples and pears, peaches, apricots, oranges, lemons and small-fruited citrus. The survey on plantations of purely non-dessert varieties of apples and pears shall be optional. For the purposes of paragraph 2 of this Article and of Articles 2, 3, 5 and 6, the group of small-fruited citrus (mandarins, including tangerines and satsumas, clementines, wilkings and other similar citrus hybrids) shall be regarded as one species.'2. In Article 2 (1) (A), the final subparagraph shall be replaced by the following: 'The survey relating to peach trees and apricot trees shall be carried out in Greece, Spain, France, Italy and Portugal only. The survey relating to orange trees, lemon trees and small-fruited citrus trees shall be carried out in Greece, Spain, France, Italy and Portugal only, in so far as any of the abovementioned species of citrus fruits exists in significant quantities on the territory of the Member States concerned.'Article 2This Directive is addressed to the Member State. Done at Brussels, 18 December 1986. For the CouncilThe PresidentM. JOPLING(1) OJ N ° C 265, 21. 10. 1986, p. 10. (2) Opinion delivered on 12 December 1986 (not yet published in the Official Journal). (3) OJ N ° L 218,